                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CARLOS DE’ANDRE MCDOUGAL,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-CV-469-SMY-RJD
                                                  )
 JASON ORKIES, et al.,                            )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

         This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 70) recommending that Defendants Larson and

Gerst’s Motions for Summary Judgment (Doc. 55) be granted. No objections to the Report have

been filed. For the following reasons, Judge Daly’s Report and Recommendation is ADOPTED.

         When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the Court

reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir.

1999).    The Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

         Here, Judge Daly thoroughly discussed and supported her conclusion that Defendants

Larson and Gerst are entitled to summary judgment on Plaintiff’s Eighth Amendment deliberate

indifference claim (Count 1). The Court finds no clear error in Judge Daly’s findings, analysis, or

conclusions, and adopts her Report and Recommendation in its entirety. Accordingly, Defendants

Larson and Gerst’s Motion for Summary Judgment (Doc. 55) is GRANTED. Judgment shall be

                                            Page 1 of 2
entered.

       IT IS SO ORDERED.

       DATED: July 12, 2019


                                       STACI M. YANDLE
                                       United States District Judge




                              Page 2 of 2
